DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 1, 10 and 11) in the reply filed on 02/16/2022 is acknowledged. The traversal is on the ground(s) that since “the recitations of Claim 8 have been substantially incorporated into Claim 1 in the foregoing amendment”, and thus, “Claim 1 and all claims depending therefrom, whether in Group I or in Group II, are related to a single inventive concept”. This is not found persuasive. Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the special technical feature, i.e., an electronic command device, this special technical feature does not define a contribution over the prior art for the following reasons: Claim 1 is either obvious or anticipated by Publication of US 2016/0290346 A1.
Accordingly, the special technical feature linking the inventions, the electronic command device does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore the restriction is appropriate.
Additionally, it should be noted that the different inventions require different consideration such as field of search and different text searches creating undue burden for examination. The requirement is still deemed proper and is therefore made FINAL
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the support plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 551.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: 
In Paragraph [0027], “Preferably, said support arms 551 extend in a radial direction 551 with respect to the opening center” should be changed to --Preferably, said support arms 551 extend in a radial direction  with respect to the opening center --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Avidano et al. (hereinafter “Avidano”) (Patent No.: US 6,384,494 B1), as evidenced by Pozmantir et al. (hereinafter “Pozmantir”) (Pub. No. US 2018/0145565 A1), and further in view of Watanabe et al. (hereinafter “Watanabe”) (Pub. No.: US 2016/0290346 A1).
Regarding claim 1, Avidano discloses a flush-mounted fan system of an industrial ventilation system, the fan system comprising: 
- a fan device (motor-driven fan 1, comprising a blade group (defined by an impeller or fan 3, which is coupled to the electric motor 2, as presented in column 1 lines 35-45) commandable in rotation (as stated in column 2 lines 61-67, in operation the electric motor 2 of the motor-driven fan 1 is activated and causes rotation of the fan 3 fixed to the rotor 4) about a main axis (X-X) (about an axis AA of the shaft 6, as depicted in annotated Figure 1) and an electric motor group (DC electric motor 2) extending along the main axis (X-X) (as best seen in annotated Figure 1, the motor 2 is undoubtedly extending along the main axis AA of the shaft 6 of the impeller 3) comprising: 
i) a drive shaft (shaft 6, see column 1 lines 40-50) extending along the main axis (X-X) having a blade end (the shaft 6 having an upper end UE6 to which cap 10 is fixed, as illustrated in annotated Figure 1) to which the blade group is solidly connected (as shown in annotated Figure 1, the shaft 6 is undoubtedly extending along the shaft 6 to which the fan 3 is fixed, as detailed in column 1 lines 44-51); 
ii) an electric motor (DC electric motor 2, as stated in column 1 lines 35-41) comprising a rotor (rotor 4) of an external rotor type (as stated in Abstract, the rotor includes an essentially cup-shaped cap which extends at least partly around the stator) and a stator (stator 5, as noted in column 1 lines 35-41), wherein the rotor (rotor 4 is inherently operatively connected to the shaft 6) is operatively connected to the drive shaft (see annotated Figure 1); and 
iii) an electronic command device (defined by  control circuits 25, which are for piloting and control of the motor 2, as stated in column 2 lines 18-25 and column 3 lines 25-35) of the electric motor (electric motor 2) positioned along the main axis (X-X) (as best seen in annotated Figure 1, the electric motor 2 is certainly arranged along the axis AA). 
Particularly, Avidano performs the motor-driven fan 1 that is being configured such that the fan or rotor 3 of the motor-driven fan comprises a hollow hub 27 from which extends a plurality of main outer fan blades 28. 
Avidano, in column 2 lines 37-53, teaches: The hub 27 has a front wall 27a fixed to the radial projections 15 of the disc element 13 of the cap 10, by means of rivets 29 or the like (FIG. 1). The hub 27 of the fan 3 further has a lateral, essentially cylindrical, skirt 27b which surrounds the side wall or ring 11 of the cap 10 in a radially spaced relation thereto. As is seen in FIG. 1, the hub 27 of the fan 3 is further provided, in the space 30 defined between the ring 11 of the cap 10 and the skirt 27b of the hub of the fan with internal fan blades 29 which extend in respective inclined planes with respect to the radial direction. In a manner known per se, the body 8 of the stator of the motor 2 of the motor-driven fan is intended to be fixed to a support structure, only partially illustrated (in broken outline) in FIG. 1, where it is indicated with the reference numeral 31. Conveniently, although not necessarily, the motor-driven fan 1 further includes a separator ring 32 (FIG. 1) of essentially conical form, disposed around the end of the cylindrical wall 11 of the cap 10 facing the stator body 8 as well as around the ends of the cooling fins 26 of this stator body facing the fan. The separator ring 32 the function of which will be described hereinafter, can be fixed to the stator body 8 in various known ways. 


    PNG
    media_image1.png
    565
    904
    media_image1.png
    Greyscale

Avidano, in column 2 lines 18-25, then goes on to describe how: The stator body 8 has a radially widened portion 22 formed in one piece with the tubular projection 7 and disposed on the opposite side of the cap 10. In the portion 22 of the stator body 8 there is formed a receptacle 23, preferably closed by a cover 24. In the receptacle 23 are housed circuits 25 of type known per se for piloting and control of the electric motor 2.
Essentially, as seen immediately below, Avidano’s fan motor is designed such that the electric motor 2 comprising a motor body MB2, defining along the main axis AA a motor casing MC11 housing the electric motor and a command casing CC8 housing the control circuits 25 that are designated as the electronic command device.

    PNG
    media_image2.png
    580
    902
    media_image2.png
    Greyscale

However, with reference to annotated Figure 1 again, most important aspect in Avidano is his specific structure of the electric motor 2 comprising a rotor bell and/or specific arrangement of the motor casing MC11, which is certainly positioned between the blade group or fan 3 and the command casing CC8. Avidano, in Abstract, expressly states that the rotor includes an essentially cup-shaped cap which extends at least partly around the stator and has a plurality of lateral exit openings adjacent the bottom wall.
Likewise, in column 1 lines 44-51, Avidano further specifies: At one end of the shaft 6 is fixed a cap, generally indicated 10, having an essentially cup-shape form. In the embodiment illustrated this cap 10 comprises a cylindrical or annular wall 11 coaxial with the shaft 6, to the inner surface of which are fixed permanent magnets 12. The cap 10 further includes an end element 13, essentially in the form of a apertured disc.
Clearly, the electric motor comprises a rotor bell on which the rotor is housed, wherein the drive shaft is solidly connected to the rotor bell such that a rotation of the rotor bell corresponds to a rotation of the drive shaft. 
This is evidenced by Pozmantir (Pub. No. US 20180145565 A1) which discloses another brushless electric motor, very similar to that seen in annotated Figure 1, wherein, in Paragraph [0023], Pozmantir explicitly teaches that “a rotor shaft 43 is journaled by ball bearings 13 and 14 in the housing 12, and is secured at its upper end to a bell-shaped rotor 42, made of soft iron, by a press fit”, and wherein “a permanent magnet 41 is located inside the rotor bell 42”. Accordingly, the examiner must assert that the electric motor 2 is surely comprising a rotor bell on which the rotor is housed, wherein the drive shaft 6 is solidly connected to the rotor bell such that a rotation of the rotor bell corresponds to a rotation of the drive shaft, as otherwise, the system would not normally operate, and that Applicant has recited no structure which makes this interpretation unreasonable.
Still further, as shown in annotated Figures 1 and 2 above, Avidano evidently illustrates as how the rotor bell RB10 is being arranged within the limits of the motor casing MC11 or within the bounds of the end element 13 and the separator ring 32. In fact, Avidano’s motor is designed such that one of ordinary skill in the art would surely recognize that the rotor bell RB11 is being housed in the motor casing MC11.
However, although Avidano discloses the majority of Applicant’s claimed elements, he does not explicitly disclose specifics regarding a flush mounted frame housing the fan device. Nonetheless, the fan systems having the claimed structure are notoriously well-known in the art, as taught by Watanabe.
Watanabe in the same field of endeavor teaches another fan system having an external rotor 21 that, as stated in Paragraph [0028], “includes a shaft 21a that serves as a rotation shaft of the impeller 10, a circular plate-shaped rotor circular plate 21b, eight rotor openings 21c, and four boss holes 21d”.
Watanabe discloses, regarding claim 1:
- a fan device (fan device 1 or axial fan, as discussed in Paragraphs [0026]& [0028]& [0033]) comprising a blade group (defined by a rotatable impeller 10, see Paragraphs [0026]& [0028]& [0033]) commandable in rotation about a main axis (X-X) (the fan device 1 is surely commandable in rotation about a rotation shaft direction S of the impeller 10, as detailed in Paragraphs [0034]-[0036], otherwise, the system cannot normally operate) and an electric motor group (as seen in annotated Figure 2) extending along the main axis (X-X) (as best seen in annotated Figure 2, the motor 20 is undoubtedly extending along the rotation shaft direction S of the impeller 10) comprising: 
i) a drive shaft (shaft 21a, as seen in annotated Figures 7A-7B) extending along the main axis (X-X) (as seen in annotated Figures 7A-7B) having a blade end (BE21) to which the blade group is solidly connected (as depicted in annotated Figures 7A-7B, the drive shaft 21a is certainly extending along the rotation shaft direction S of the impeller 10 while having a blade end BE21 to which the blade group, which is defined by the rotatable impeller 10, is inherently solidly connected); 
ii) an electric motor (motor 20, as detailed in Paragraph [0028] and shown in annotated Figure 2) comprising a rotor (rotor 21, see Paragraphs [0027]-[0028]) of an external rotor type  (as stated in Paragraph [0029], the stator 23 is disposed inside the rotor 21) and a stator (stator 23, see Paragraphs [0027] & [0029]), wherein the rotor is operatively connected to the drive shaft (as noted in Paragraph [0028], the rotor 21 includes a shaft 21a (see FIGS. 7A-7B) that serves as a rotation shaft of the impeller 10); and 
iii) an electronic command device (a circuit board 22 that controls the motor 20 (excitation of coils), as discussed in Paragraph [0027]) of the electric motor (motor 20) positioned along the main axis (X-X) (the circuit board 22 is clearly positioned along the main shaft 21a that serves as a rotation shaft of the impeller 10, as shown in annotated Figures 7A-7B),
- a flush-mounted frame (the bracket 30 that includes a column-shaped bracket base 31 and a framing body 32, which is forms the outer peripheral surface of the bracket 30, as detailed in Paragraph [0031]) housing the fan device (as shown in annotated Figure 2), the frame comprising: 
m) a flush-mounted box (defined by framing body 32, which is forms the outer peripheral surface of the bracket 30, see Paragraph [0031]) defining a through opening (TO30, as depicted in annotated Figure 2) identifying an opening center (through which the shaft 21a is being inserted); and n) a bracket group (bracket group  BG33, as shown in annotated Figure 2) housed in the through opening (TO30) supporting the fan device in such a way that the main axis (axis SS) and the opening center (opening center OC through which the shaft 21a is being inserted) correspond.  


    PNG
    media_image3.png
    443
    1043
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    635
    678
    media_image4.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the flush-mounted frame that is including the flush-mounted box defining a through opening and a bracket group housed in the through opening, as taught by Watanabe, to the fan system of Avidano, as evidenced by Pozmantir, as part of an obvious combination of known prior art structures, in this case the use of a frame structure and/or brackets that are housed in the through opening supporting the fan structures, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the fan device would be further arranged within a flush-mounted frame, wherein the bracket group would be further housed in the through opening supporting the fan device in such a way that the main axis and the opening center would further correspond, as instantly claimed.
Regarding claim 11, Avidano, Pozmantir and Watanabe substantially disclose the flush-mounted fan system, as claimed and detailed above. Additionally, in column 2 lines 18-25, Avidano especially teaches that: The stator body 8 has a radially widened portion 22 formed in one piece with the tubular projection 7 and disposed on the opposite side of the cap 10. In the portion 22 of the stator body 8 there is formed a receptacle 23, preferably closed by a cover 24. In the receptacle 23 are housed circuits 25 of type known per se for piloting and control of the electric motor 2.
As such, according to the combination, one skilled in the art would surely recognize that the command casing CC8 is obviously defining a command chamber, which is defined by the receptacle 23, sealed with respect to an external environment in which the electronic command device 25 is housed, as instantly claimed.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Avidano, as evidenced by Pozmantir, and further in view of Watanabe, and further in view  Filippis (Pub. No.: US 2016/0146210 A1).
Regarding claim 10, Avidano, as evidenced by Pozmantir, and Watanabe substantially disclose the flush-mounted fan system, as claimed and detailed above. Although the combination of Avidano, Rozmantir, and Watanabe teaches the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the motor casing comprises a first shell and a second shell sealingly engageable with each other and defining a motor chamber.  
Nevertheless, Filippis successfully discloses another axial flow fan, very similar to that seen in annotated Figure 1 of Avidano, having an axis of rotation includes a central hub including a base wall and a lateral wall which projects from the base wall to form a cup-shaped structure (see Abstract). With particular reference to annotated Figure 4, Filippis  performs as how the electric motor 100, having an axis R of rotation, comprises a casing 101 and a cap 102 which closes the casing 101 (see Paragraphs [0033]-[0034]). The casing 101 comprises a base wall 103 transversal to the axis R of rotation and a lateral wall 104 which is preferably cylindrical, projecting from the base wall 103. Most importantly, however, is that the casing 101 and the cap 102 are coupled to each other according to a line parallel with the axis R of rotation and, in use, they form a closed container 105 which is preferably of the sealed type (see Paragraph [0035]).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a motor casing comprising a first shell and a second shell sealingly engagable with each other, as taught by Filippis, to the motor of Avidano, as part of an obvious combination of known prior art structures, in this case the use of a motor casing comprising two shells such as a casing and cap that are sealingly engaged to each other in fan systems, to achieve predictable results, in this case, to control heating of the electronic module. See KSR; MPEP 2141 III.
Thus modified, one of ordinary skill would have been reasonably appraised that the motor casing would be further comprising a first shell and a second shell sealingly engageable with each other and further defining a motor chamber, as instantly claimed.

Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents. 
US 2019/0097486 A1, US 6,050,786, US 2012/0313466 A1 and 5,944,497 are cited to show different fan-motor assemblies comprising the command casing in which the electronic command device is housed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	                                                                                                                                                                        /L.P. /
Examiner, Art Unit 3746